DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for allowance:  In claim 1 inter alia, the specific limitations of “…the electrical circuit is connected to and provides a load for the at least one pick-up coil receiving the voltage induced in the at least one pick-up coil as a supply voltage to the electrical circuit”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claims 2-10 are also allowable for depending on claim 1.
In claim 11 inter alia, the specific limitations of “…the electrical circuit provides a load for the at least one pickup coil, receiving the voltage induced in the at least one pick-up coil as a supply voltage”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claims 12-14 are also allowable for depending on claim 11.
In claim 15 inter alia, the specific limitations of “…providing the second AC voltage as a supply voltage to an electrical circuit mounted on the rotating member, wherein the electrical circuit is a load for the pick-up coil”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 16-20 are also allowable for depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834